Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of Group I, claims 1, 3-30, directed to An engineered phenylalanine ammonia lyase comprising a polypeptide sequence having at least 85% sequence identity to SEQ ID NO:8 or a functional fragment thereof, wherein said engineered phenylalanine ammonia lyase comprises at least substitution set   of 104/220/222/359 as species in said polypeptide sequence, and wherein the amino acid positions of said polypeptide sequence are numbered with reference to SEQ ID NO:8 in the reply filed on 11/23/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims  1, 3-30 are withdrawn for being drawn to a non-elected invention.
Claim Objections
	Claims 3-15  is objected  for  including enourmous number of substituted positions or set of positions. Applicant  must  amend claim 1   inserting the elected set 104/220/222/359 and amend the other claims  3-15     by amending to include the other substitutions   as “ further”  comprise. Correction required
Claim 18 is objected  to include table from the specification.  Claim must include    specifieide variant such  as specified   residue variation 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)-2nd paragraph

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 16-17, 21, 23  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	Claim 16 indefinite because claim 16 is dependent on claim 1 and  is not further limiting. Claim 16 must be amended or  canceled.
Claim 17 or claim 21 is  indefinite because of following reason: It is unclear how  polypeptide  of SEQ ID NO:8 can have   a substitution or a set of  substitution  if the polypeptide itself is of SEQ ID NO: 8. Correction is required.
Claim 23 indefinite because it recite  compound 2. What is compound 2,  and  which is compound 2. Correction is required..
Claim Rejections - 35 USC § 112(a)-
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims  1, 3-30, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claims to (A) any polypeptide having at least 85-90% sequence identity to any functional fragment of SEQ ID NO:8 having an amino acid substitutions at the position corresponding of SEQ ID NO:8,  (B)  any polypeptide having at least 85-90% sequence identity to SEQ ID NO:8, having an amino acid substitution at the position corresponding to SEQ ID NO:8, and having phenylalanine ammonia lyase (PAL) activity or the properties recited in claims 23-30.  Therefore, the claims are drawn to a genus of polypeptides having at least 80-90% sequence identity to SEQ ID NO:8 or any functional fragment thereof, having  certain substitutions, and having PAL activity and/or the properties recited in claims 23-30.
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation 
The recitation of “phenylalanine ammonia lyase”, “more thermostable”, “more resistant to proteolysis”, and “more acid stable” fails to provide a sufficient description of the genus of polypeptides as it merely describes the functional features of the genus without providing any definition of the structural features of the species within the genus.   The specification does not specifically define any of the species that fall within the genus.  The specification does not define any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.   
The specification only describes mutants of a single PAL (SEQ ID NO:8), wherein certain mutitions. While MPEP 2163 acknowledges that in certain situations “one species adequately supports a genus,” it also acknowledges that “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.” In view of the widely variant species encompassed by the genus, the one example described above is not enough and does not constitute a representative number of 
Further, with the aid of a computer, one of skill in the art could identify all of the polypeptides having 80-90% sequence identity with SEQ ID NO:8.  However, there is no teaching regarding which 10-15% of the amino acids can vary from SEQ ID NO:8,  any ffragment of seq id no; 8 and result in a protein that has PAL activity or the properties recited in claims 23-30.  Further, there is no disclosed or art-recognized correlation between any structure other than the single example of the mutant of SEQ ID NO:8 and PAL activity or the properties recited in claims 23-30.  While the argument can be made that the recited genus of polypeptides is adequately described by the disclosure of the structure of a BXL1 disrupted  cellulose of  trichoderma reesei  as disclosed in example 1 ( page 22 of spec, since one could use structural homology to isolate those polypeptides recited in the claims. The art clearly teaches the “Practical Limits of Function Prediction”: I. Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and (iv) conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) 
	II. Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340,) also highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of  homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity (page 313, 
III. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polynucleotides and encoded polypeptides do not necessarily share the same function. For example, Witkowski et al., (Biochemistry 38:11643-11650, 1999), teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. The art also teaches that functionally similar molecules have different structures; Kisselev L., (Structure, 2002, Vol. 10: 8-9) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures. 

	As stated above, no information beyond the characterization of a few species:  a  SEQ ID NO: 8 or  those disclosed in Tablle 4.1 having Pal activity or activity  disclosed in claims 23-30. Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1,  16-17, 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Accession NO: AC   Q3M5Z3.
Accession NO: AC   Q3M5Z3 disclosed  a PAL protein  of Anabaena   variabilis having at least 7 substitutions and having 98% sequence identity to applicants SEQ ID NO: 8. 
 See  sequence alignment below.

ESULT 1
PAL_TRIV2
ID   PAL_TRIV2               Reviewed;         567 AA.
AC   Q3M5Z3;
DT   03-SEP-2014, integrated into UniProtKB/Swiss-Prot.
DT   25-OCT-2005, sequence version 1.
DT   07-OCT-2020, entry version 95.
DE   RecName: Full=Phenylalanine ammonia-lyase;

GN   OrderedLocusNames=Ava_3988;
OS   Trichormus variabilis (strain ATCC 29413 / PCC 7937) (Anabaena variabilis).
OC   Bacteria; Cyanobacteria; Nostocales; Nostocaceae; Trichormus.
OX   NCBI_TaxID=240292;
RN   [1]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=ATCC 29413 / PCC 7937;
RX   PubMed=25197444; DOI=10.4056/sigs.3899418;
RA   Thiel T., Pratte B.S., Zhong J., Goodwin L., Copeland A., Lucas S., Han C.,
RA   Pitluck S., Land M.L., Kyrpides N.C., Woyke T.;
RT   "Complete genome sequence of Anabaena variabilis ATCC 29413.";
RL   Stand. Genomic Sci. 9:562-573(2014).
RN   [2]
RP   X-RAY CRYSTALLOGRAPHY (1.90 ANGSTROMS), FUNCTION, CATALYTIC ACTIVITY,
RP   SUBUNIT, BIOPHYSICOCHEMICAL PROPERTIES, PTM, DEHYDRATION AT SER-168, AND
RP   MUTAGENESIS OF LEU-108.
RC   STRAIN=ATCC 29413 / PCC 7937;
RX   PubMed=17240984; DOI=10.1021/bi061774g;
RA   Moffitt M.C., Louie G.V., Bowman M.E., Pence J., Noel J.P., Moore B.S.;
RT   "Discovery of two cyanobacterial phenylalanine ammonia lyases: kinetic and
RT   structural characterization.";
RL   Biochemistry 46:1004-1012(2007).
RN   [3]
RP   X-RAY CRYSTALLOGRAPHY (2.20 ANGSTROMS) OF 25-567 OF MUTANT SER-503/SER-565,
RP   MUTAGENESIS OF 1-MET--ASN-21; CYS-503 AND CYS-565, CATALYTIC ACTIVITY,
RP   FUNCTION, BIOPHYSICOCHEMICAL PROPERTIES, SUBUNIT, AND PTM.
RC   STRAIN=ATCC 29413 / PCC 7937;
RX   PubMed=18556022; DOI=10.1016/j.jmb.2008.05.025;
RA   Wang L., Gamez A., Archer H., Abola E.E., Sarkissian C.N., Fitzpatrick P.,
RA   Wendt D., Zhang Y., Vellard M., Bliesath J., Bell S.M., Lemontt J.F.,
RA   Scriver C.R., Stevens R.C.;
RT   "Structural and biochemical characterization of the therapeutic Anabaena
RT   variabilis phenylalanine ammonia lyase.";
RL   J. Mol. Biol. 380:623-635(2008).
CC   -!- FUNCTION: Catalyzes the non-oxidative deamination of L-phenylalanine to
CC       form trans-cinnamic acid, the first step in the phenylpropanoid
CC       pathway. {ECO:0000269|PubMed:17240984, ECO:0000269|PubMed:18556022}.
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=L-phenylalanine = (E)-cinnamate + NH4(+);
CC         Xref=Rhea:RHEA:21384, ChEBI:CHEBI:15669, ChEBI:CHEBI:28938,
CC         ChEBI:CHEBI:58095; EC=4.3.1.24;
CC         Evidence={ECO:0000269|PubMed:17240984, 
  Query Match             98.1%;  Score 2856;  DB 1;  Length 567;
  Best Local Similarity   98.1%;  
  Matches  556;  Conservative    4;  Mismatches    7;  Indels    0;  Gaps    0;

Qy          1 MKTLSQAQSKTSSQQFSFTGNSSANVIIGNQKLTINDVVRVARNGTLVSLTNNTDILQGI 60
              |||||||||||||||||||||||||||||||||||||| |||||||||||||||||||||
Db          1 MKTLSQAQSKTSSQQFSFTGNSSANVIIGNQKLTINDVARVARNGTLVSLTNNTDILQGI 60

Qy         61 QASCDYINNAVESGEPIYGVTSGFGGMANVVISREQASELQTNAVWHLKTGAGNKLPLAD 120
              |||||||||||||||||||||||||||||| |||||||||||| || |||||||||||||
Db         61 QASCDYINNAVESGEPIYGVTSGFGGMANVAISREQASELQTNLVWFLKTGAGNKLPLAD 120

Qy        121 VRAAMLLRANSHMRGASGIRLELIKRMEIFLNAGVTPYVYEFGSIGASGDLVPLSYITGS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VRAAMLLRANSHMRGASGIRLELIKRMEIFLNAGVTPYVYEFGSIGASGDLVPLSYITGS 180

Qy        181 LIGLDPSFKVDFNGKEMDAPTALRQLNLSPLTLLPKEGLGMVNGTSVMTGIAANCVYDTQ 240
              ||||||||||||||||||||||||||||||||||||||| |:||||||||||||||||||
Db        181 LIGLDPSFKVDFNGKEMDAPTALRQLNLSPLTLLPKEGLAMMNGTSVMTGIAANCVYDTQ 240

Qy        241 ILTAIA MGVHALDIQALNGTNQSFHPFIHNSKPHPGQLWAADQMISLLAGSQLVRDELDG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||| ||||||||||
Db        241 ILTAIA MGVHALDIQALNGTNQSFHPFIHNSKPHPGQLWAADQMISLLANSQLVRDELDG 300

Qy        301 KHDYRDGELIQDRYSLRCLPQYLGPIVDGISQIAKQIEIEINSVTDNPLIDVDNQASYYG 360
              |||||| |||||||||||||||||||||||||||||||||||||||||||||||||||:|
Db        301 KHDYRDHELIQDRYSLRCLPQYLGPIVDGISQIAKQIEIEINSVTDNPLIDVDNQASYHG 360

Qy        361 GNFLGQYVGMGMDHLRYYIGLLAKHLDVQIALLASPEFSNGLPPSLVGNRERKVNMGLKG 420
              ||||||||||||||||||||||||||||||||||||||||||||||:|||||||||||||
Db        361 GNFLGQYVGMGMDHLRYYIGLLAKHLDVQIALLASPEFSNGLPPSLLGNRERKVNMGLKG 420

Qy        421 LQICGNSIMPLLTFYGNSIADRFPTHAEQFNQNINSQGYTSATLARRSVDIFQNYVAIA L 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 LQICGNSIMPLLTFYGNSIADRFPTHAEQFNQNINSQGYTSATLARRSVDIFQNYVAIA L 480

Qy        481 MFGVQAVDLRTYKKTGHYDARACLSPATERLYSAVRHVVGQKPSSDRPYIWNDNEQGLDE 540
              |||||||||||||||||||||||||||||||||||||||||||:||||||||||||||||
Db        481 MFGVQAVDLRTYKKTGHYDARACLSPATERLYSAVRHVVGQKPTSDRPYIWNDNEQGLDE 540

Qy        541 HIARISADIAAGGVIVQAVQDILPCLH 567
              |||||||||||||||||||||||||||
Db        541 HIARISADIAAGGVIVQAVQDILPCLH 567




Claim(s) 1,  16-22, 29-30  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huisman (US 2014/0314843 – US PAT 9611468).
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' Claim 1 recites the phrase “said amino acid sequence comprises at least one  substitution ”.  Therefore, the claims have been interested broadly to encompass any polypeptide having 85-90% sequence identity to SEQ ID NO:8 and having at least one  substitution.  
Huisman discloses mutants of an Anabaena variabilis phenylalanine ammonia lyase (PAL) wherein said Pal  is directed “to ( see claim 1) the An engineered polypeptide comprising: a) an amino acid sequence having at least 90% sequence identity to reference sequence SEQ ID NO:4 wherein the amino acid residue difference as compared to SEQ ID NO:4 is selected from H307G/Q/M, and one or more of the following substitutions A39V, T54K, G59R, S73K, A112C, R134Q, A91V, Y158H, S180A, K195E, Q240R/W, T243EL, I245L, A256G, L257W/A, N270K, N290G, Y304H, R305M, E308Q, I326F, L349M, D353A/N, L364Q, A394V, S399N, N400K, P404A, L407V, F443H, N453G, Y459F, T460G, T463N, N474Q, E509L, Q521K/S, K522Y/F/N, T524S,P528L, S546R, and P564 G/L/M, when optimally aligned with the polypeptide of SEQ ID NO:4, and wherein said engineered polypeptide b) exhibits an improved property compared to the reference sequence SEQ ID NQ:4”.  Applicants   PAL protein of SEQ ID NO: 8  is  derived from  wild-type  SEQ ID NO: 4 of Anabaena variabilis.  Regarding claims 1 and 16-22, 29-30 Huisman discloses mutants of an Anabaena variabilis PAL having at least 98% sequence identity to SEQ ID NO:8 of the instant application and having various substitutions.  



RESULT 237
US-14-255-539-6
; Sequence 6, Application US/14255539
; Publication No. US20140314843A1
; GENERAL INFORMATION
;  APPLICANT: Codexis, Inc.
;  APPLICANT:Huisman, Gjalt W.
;  APPLICANT:Agard, Nicholas J.
;  APPLICANT:Mijts, Benjamin
;  APPLICANT:Vroom, Jonathan
;  APPLICANT:Zhang, Xiyun
;  TITLE OF INVENTION: Phenylalanine Ammonia Lyase Polypeptides
;  FILE REFERENCE: CX7-131US2
;  CURRENT APPLICATION NUMBER: US/14/255,539
;  CURRENT FILING DATE: 2014-04-17
;  PRIOR APPLICATION NUMBER: US 61/813,586
;  PRIOR FILING DATE: 2013-04-18
;  PRIOR APPLICATION NUMBER: US 61/897,932
;  PRIOR FILING DATE: 2013-10-31
;  NUMBER OF SEQ ID NOS: 33
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 6
;  LENGTH: 567
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic polypeptide
US-14-255-539-6

  Query Match             97.9%;  Score 2850;  DB 13;  Length 567;
  Best Local Similarity   98.1%;  
  Matches  556;  Conservative    3;  Mismatches    8;  Indels    0;  Gaps    0;

Qy          1 MKTLSQAQSKTSSQQFSFTGNSSANVIIGNQKLTINDVVRVARNGTLVSLTNNTDILQGI 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MKTLSQAQSKTSSQQFSFTGNSSANVIIGNQKLTINDVVRVARNGTLVSLTNNTDILQGI 60

Qy         61 QASCDYINNAVESGEPIYGVTSGFGGMANVVISREQASELQTNAVWHLKTGAGNKLPLAD 120
              ||||||||||||||||||||||||||||||||||||||||||| || |||||||||||||
Db         61 QASCDYINNAVESGEPIYGVTSGFGGMANVVISREQASELQTNLVWFLKTGAGNKLPLAD 120


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VRAAMLLRANSHMRGASGIRLELIKRMEIFLNAGVTPYVYEFGSIGASGDLVPLSYITGS 180

Qy        181 LIGLDPSFKVDFNGKEMDAPTALRQLNLSPLTLLPKEGLGMVNGTSVMTGIAANCVYDTQ 240
              ||||||||||||||||||||||||||||||||||||||| |:||||||||||||||||||
Db        181 LIGLDPSFKVDFNGKEMDAPTALRQLNLSPLTLLPKEGLAMMNGTSVMTGIAANCVYDTQ 240

Qy        241 ILTAIA MGVHALDIQALNGTNQSFHPFIHNSKPHPGQLWAADQMISLLAGSQLVRDELDG 300
              ||||||||||||||| ||||||||||||||||||||||||||||||||||||||||||||
Db        241 ILTAIA MGVHALDIQGLNGTNQSFHPFIHNSKPHPGQLWAADQMISLLAGSQLVRDELDG 300

Qy        301 KHDYRDGELIQDRYSLRCLPQYLGPIVDGISQIAKQIEIEINSVTDNPLIDVDNQASYYG 360
              |||||| |||||||||||||||||||||||||||||||||||||||||||||||||||:|
Db        301 KHDYRDHELIQDRYSLRCLPQYLGPIVDGISQIAKQIEIEINSVTDNPLIDVDNQASYHG 360

Qy        361 GNFLGQYVGMGMDHLRYYIGLLAKHLDVQIALLASPEFSNGLPPSLVGNRERKVNMGLKG 420
              ||||||||||||||||||||||||||||||||| ||||:|||| ||||||||||||||||
Db        361 GNFLGQYVGMGMDHLRYYIGLLAKHLDVQIALLVSPEFNNGLPASLVGNRERKVNMGLKG 420

Qy        421 LQICGNSIMPLLTFYGNSIADRFPTHAEQFNQNINSQGYTSATLARRSVDIFQNYVAIA L 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 LQICGNSIMPLLTFYGNSIADRFPTHAEQFNQNINSQGYTSATLARRSVDIFQNYVAIA L 480

Qy        481 MFGVQAVDLRTYKKTGHYDARACLSPATERLYSAVRHVVGQKPSSDRPYIWNDNEQGLDE 540
              ||||||||||||||||||||||||||||||||||||||||| ||||||||||||||||||
Db        481 MFGVQAVDLRTYKKTGHYDARACLSPATERLYSAVRHVVGQYPSSDRPYIWNDNEQGLDE 540

Qy        541 HIARISADIAAGGVIVQAVQDILPCLH 567
              |||||||||||||||||||||||||||
Db        541 HIARISADIAAGGVIVQAVQDILPCLH 567


	
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more 
Claims 1, 16-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 45-46, 52-53 of copending Application No. 16/436,176 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims of the instant application and claims 45-46, 52-53 of the reference application are both directed to mutant PAL of Anabaena variabilis having an amino acid substitution, having the PAL activity .  The mutant PAL of Anabaena variabilis of the reference application (SEQ ID NO:28) has an F16S amino acid substitution.
 Therefore, the conflicting claims are not patentably distinct from each other.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-30 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-54 of copending Application No. 15/ 896446 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1, 3-30 of the instant application and claims 1-54 of the reference application are both directed to mutant PAL of Anabaena variabilis having an F16X amino acid substitution and more other substitutions and a composition comprising said mutant PAL.
 Therefore, the conflicting claims are not patentably distinct from each other.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

	

	Claims 1,  3-30 are rejected.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 4089187584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)

/MOHAMMAD Y MEAH/Examiner, Art Unit 1652